COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00069-CV


Carter Wind Energy and Texas            §    From the 78th District Court
Central Resources LLC
                                        §    of Wichita County (181,517-B)
v.
                                        §    May 24, 2018
Erwin Lee Harvey, Sr. and Jay
Warne Carter, Jr.                       §    Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM